On Appellant’s Motion for Rehearing.
The effect of art. I, Sec. 17, of the State Constitution is to make the State, and its subdivisions, the indemnifier for damage directly caused to private property by the exercise of eminent domain. This is ithe import of the holding in State v. Hale, 136 Tex. 29, 146 S.W.2d 731. In that case, the Supreme Court considered it advisable to caution against confusing liability under such constitutional provision, with liability based on negligence as the proximate cause of damage. It may be of assistance in avoiding such confusion to call attention to another situation where liability to indemnify is imposed upon a ground other than negligence. We refer to an insurance policy which indemnifies the insured against loss directly resulting from a peril insured against. It is held in insurance cases that “proximate cause” in insurance has essentially the same meaning as it has in negligence cases, but with this difference; in insurance cases “the element of foreseeableness or anticipation of the injury as a probable result of the peril insured against is not required.” Federal Life Ins. Co. v. Raley, Tex.Com.App., 109 S.W.2d 972, 974.
The liability imposed by the aforesaid constitutional provision does not , apply to consequential. damages. Trinity & S. Ry. Co. v. Meadows, 73 Tex. 32, 11 S.W. 145, 146. In the cited case the Court said: “If a corporation do an act which it acquires a right to do by virtue of its franchise granted for a public use, and if a person having no franchise could not have done the act lawfully, and the property of another is directly damaged, then we understand that the constitutional provision requires that notwithstanding the franchise the corporation shall be liable.” To acquire title to its right of way, a railway company has the right to condemn it, and must indemnify the owner of the property condemned. But after the railway company has acquired title to its right-of-way, it is related thereto as an owner, and the railway company is then liable in connection therewith as an owner of property. The fact that it originally acquired title by condemnation has no bearing on its liability for the use it makes thereof. Hence a railway company’s liability for the use it makes of its property, after it has acquired it, must ordinarily be grounded on actionable negligence.
But in the present case, the work of installing and maintaining the drainage work was itself the act of exercising eminent domain. The damage, if any was caused to appellees’ property thereby, was not consequential; for if, as the jury found, such damage was the proximate result of such drainage work, then such damage was the effect of the act of the city’s exercising eminent domain. Stated otherwise, the city’s function of exercising eminent domain, in effecting the drainage work, did not become functus officio at any period of time during which it was engaged in installing such work:. At no time could the city have been halted in the doing of such drainage work, because it performed such work in virtue of its power of eminent domain, and for a public use. So, if the flooding was directly caused by such exercise of its governmental function — and that was for *671the jury to say — the city was liable for the damage directly caused by its exercise of its governmental function, in virtue of aforesaid constitutional provision.
Appellant’s motion for rehearing is refused.